Kassal, J. (concurring).
In the early morning hours of March 7, 1982, the body of Frank Cirillo was found with a bullet in the head in the driver’s seat of a vehicle parked in *561front of the entrance to the Park Tavern in The Bronx. Ralph Mazzella, the bartender at the Park Tavern, had known defendant for six or seven years and Joseph “Joey Dee” Olivieri for a couple of months. At the time of the shooting, Olivieri, his wife and the defendant, were in the bar, which was admittedly crowded. At some point, it was announced that Cirillo had been shot. Olivieri, who was seated at the bar with defendant, asked Giuliano, “What the fuck did you do?” According to Mazzella, the question was posed to defendant, not shouted in his direction, as is suggested by the dissent. Olivieri testified that after Mazzella told him to call the police, he dialed 911 and heard someone in the bar say “I shot him.” While he was not certain that it was defendant since appellant was behind him and there were people in the doorway screaming, he stated, “In my opinion it might have been the voice of Joe Giuliano, but I am not sure, my back was towards him.” In any event, Olivieri, who was a good friend of the defendant for about five years, testified: “It sounded like him but I am not sure.”
Edward Cullen, who had entered the bar with Frank Petrucci, also known as “Frank Serpico”, also heard someone say, “I shot the kid”, but claimed he did not recognize the voice. However, Cullen admitted at the trial to having testified before the Grand Jury, “I think it was Joe Giuliano * * * I thought I heard him say I shot the kid.” Cullen also admitted having seen Giuliano in the bar at the time the statement was made.
The deceased, who had accompanied Cullen and Petrucci to the Park Tavern, remained outside in the car while the other two went inside. The car was parked directly in front of the entrance to the bar, in such a manner as to be clearly visible when the door to the bar was opened. As Cullen and Petrucci entered, Olivieri’s wife said, “Why did you do that, what the fuck did you bring him here for?” Cirillo, it appears, had been dating Olivieri’s wife during the period of time when Olivieri was imprisoned on one of two prior felony convictions.
About two days after the killing, on or about March 9, 1982, Patricia Salargo, while present at a different bar, the Spirits Pub in Queens, had a conversation with a man, who *562was subsequently identified by Sal Avila as the defendant. The only description offered by Salargo was that the man was “a John Travolta type.” After “[m]aybe about two” drinks, at the time when the bar was not crowded, with only six or seven people inside, a man sitting to her right asked for a cigarette and told her “he was depressed about breaking up with his girl friend and about his future was planned and he didn’t feel so bad about breaking up with his fiancee as he did as having the boy that she was out with done away with or blown away”. Although she glanced in his direction, she was not “really paying that much attention” and was not good at faces.
Sal Avila, a college graduate, who had majored in political science and who had known Salargo, having seen her on prior occasions, was also at the Spirits Pub. He positively identified defendant as the person with whom Salargo had been talking. Avila had also spoken to defendant in the bar for 20 or 30 minutes prior to the time he observed Salargo conversing with him. From the transcript, it appears that Avila knew the others who were in the Spirits Pub, but he did not know the defendant and the other man who entered the bar at the same time.
On April 13, 1982, Avila appeared at the police precinct to view a photograph array. He positively identified defendant as the person he had observed in the Queens bar, talking with Salargo. At that time, he had no knowledge that there had been a killing. At a prior examination of photographs on March 23, 1982, he expressed some uncertainty as to whether it was defendant he had seen in the bar, although he selected Giuliano’s photo from the array. Later, after defendant’s arrest, Avila did make a positive identification of Giuliano in a lineup. He also made a positive in-court identification of the defendant as the person he had observed with Salargo in the Spirits Pub, a significant fact overlooked by our dissenting colleague. While there was testimony by defendant’s friends and relatives that, on March 9, 1982, appellant was playing cards at his father’s home and, therefore, could not have been present in the Spirits Pub, the credibility of the witnesses who appeared at trial is more appropriately a matter for the jury. In addition, although Avila testified *563that the meeting in the Queens bar occurred on March 9, which was a Tuesday, he had thought it occurred on a Monday and Salargo was uncertain whether the encounter took place on a Monday or a Tuesday.
The Trial Justice properly admitted the conversation overheard by the police between defendant and his father while appellant was being held at the police precinct. Detective Meda, who was doing paperwork at a desk some 15 feet from the holding pen, heard defendant tell his father in a loud voice, “If I ever find out who ratted me out, I will kill the guy,” in response to which appellant’s father said, “That is what you are here for because of your fucking temper.” The statement, while not amounting to a confession, was a form of admission and, although recognized by the Trial Justice to be “the weakest form of evidence”, does reflect some evidence of a consciousness of guilt. Appellant’s statement was not hearsay, as suggested by the dissent, nor was there any objection to the testimony as to the father’s response so as to preserve any issue for our review.
Similarly, it was for the Trial Justice to pass upon the credibility of the officers in terms of their having overheard the statement by defendant to his father. While they never made a notation of the conversation and never informed their superior officers, the Assistant District Attorney (ADA) who responded to the arrest was advised of the content of the statement. In this regard, ADA Collazo testified at a hearing during the trial that he did not believe he was in a position to determine whether the statements could be used and directed the officer to speak to the Deputy Chief District Attorney in charge of homicide Grand Jury, who the officer would be seeing in the morning. However, ADA Collazo had recorded the fact that the defendant had made a confession and that the “A/O [arresting officer] has names.” The trial assistant prosecuting the case, it further appears, did not learn of the statement until the Wade hearing (388 US 218). Finding no impropriety under the circumstances, the trial court referred to Collazo’s testimony that he was overburdened at the time, having handled three homicides that night and, in addition, “he was still a very inexperienced assistant district attorney * * * [who] clearly did not appreciate *564the significance of the overheard conversation.” As a result, the court denied the motion to dismiss the indictment. I agree with that determination and with the court’s conclusion as to the propriety of the trial assistant’s conduct.
The police investigation in connection with the crime disclosed that Cirillo had been shot by a .22 caliber weapon, which was never recovered. It is undisputed that several weeks prior to the shooting, Cullen had sold a .22 caliber derringer to Giuliano. While the dissent stresses the absence of powder burns on the body, which it is suggested would be present “had the deceased been shot within a close distance,” the ballistics expert, Detective Colangelo, testified that “you would have to be somewhere between at least 18 to 24 inches away * * * from the target for the powder not to reach the target.” The dissent also expresses the view that a derringer “has the most limited range” and “is highly inaccurate.” While Colangelo conceded that a derringer was a defensive type of weapon, “a closeup gun”, he did testify that, in his opinion, “it would be very vague over ten yards” away. The record does not reflect the distance of the gun from Cirillo when he was shot.
In reaching the conclusion that the evidence “at trial was inadequate to support the verdict,” our dissenting colleague has inappropriately considered matter dehors the trial record, consisting of proof presented at a prior, extensive suppression hearing but which was never before the jury. The dissent refers to the inability of Patricia Salargo to positively identify Giuliano as the person with whom she had spoken in the Queens bar about two days after the killing. At that omnibus hearing, Salargo testified that she had been shown two sets of photographs, front and side views, but she was not certain as to which of the two individuals she had met at the Queens bar, selecting two photos of two individuals. The record, however, does not reflect that she selected the photos of defendant and Joseph Olivieri. Following the hearing, the court expressed the view that it would exclude any testimony by Miss Salargo purporting to identify defendant and, at trial, none was elicited. Therefore, her inability to make a positive identification at an inadmissible photo array is irrelevant. *565Her testimony is contained in only 7 pages of the more than 700-page trial transcript. Of course, had she testified at trial that the person in the bar looked like Giuliano, the prior equivocal identification would be relevant on credibility. However, there was no identification testimony at the trial from this witness. Plainly, her failure to identify defendant has no bearing upon the sufficiency of the proof at the trial.
Thus, in considering the sufficiency of the evidence, it is necessary to segregate the proof at trial from that presented at the suppression hearing. I disagree with the dissent’s failure to do this and with this mingling of evidence in a case founded primarily upon circumstantial evidence. Where the guilt of a defendant is sought to be established by circumstantial proof and, where identification and credibility are central issues, the jury, as the trier of the facts, has the responsibility for such determinations, not an appellate court. (People v Siu Wah Tse, 91 AD2d 350, 352, lv to app den 59 NY2d 679.)
Convictions based upon circumstantial evidence are subject to strict judicial scrutiny (People v Kennedy, 47 NY2d 196). The legal sufficiency of the evidence, however, is to be judged in a light most favorable to the prosecution (People v Contes, 60 NY2d 620). On review of the record, I find that there were factual issues which were properly and fully submitted to the trier of the facts to determine whether it was the defendant who made the statement in the Bronx bar and whether in fact he had the conversation with Salargo in the Queens bar, where he admitted having “blown away” Cirillo. Taking into account the close personal relationship between Olivieri and defendant and the prior inconsistent statement by Cullen before the Grand Jury, it was for the jury to determine the critical issues, namely, whether it was defendant who, at the time of the killing, proclaimed, “I shot the kid”, the credibility of the witnesses who appeared at trial, and whether either Salargo or Avila were intoxicated at the time of the occurrence of the events at the Spirits Pub. Moreover, Avila’s positive identification of defendant as the person he observed in conversation with Salargo, both at trial and at the lineup after defendant’s arrest, was also for the jury. *566The fact that the arrest and lineup identification occurred weeks after the commission of the crime is not significant, particularly considering the detailed and lengthy investigation which had been conducted.
While the dissent suggests that it was Olivieri who had a real motive to commit the crime and the defendant did not, there was no evidence, circumstantial or otherwise, to implicate Olivieri. Motive alone is insufficient. All of the circumstantial proof in the case, including the statements by defendant which evidence a consciousness of guilt, all pointed in appellant’s direction. In any event, Olivieri’s possible role, the existence of a motive on his part and the absence of any motive by defendant were argued in summation and were fully presented to the jury.
It is impossible to determine to what extent the jury relied upon the positive identification by Avila. Clearly, as found by the Trial Justice, Avila had more than a sufficient opportunity to observe appellant at close range over an extensive period of time, during the course of their conversation at the Spirits Pub and while he observed defendant and Salargo conversing at the bar. Essentially, the proof, albeit circumstantial, and the credibility of the various witnesses at trial were for the trier of the facts, which had received full, proper and careful instructions on the role of circumstantial evidence from an experienced and competent Trial Judge.
Accordingly, the judgment, Supreme Court, Bronx County (John Collins, J.), rendered January 13, 1983, convicting defendant after a jury trial of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment of 6 to 18 years, should be affirmed.